Order, Supreme Court, New York County, entered on May 1, 1974,, which awarded plaintiff the sum of $8,700 for counsel fees for services rendered by her attorneys on an appeal to the Appellate Division, a motion to reargue therein, and upon a motion for leave to appeal to the Court of Appeals, unanimously modified, on the law and the facts, to the extent of reducing the allowance of counsel fees to the sum of $3,000, which amount shall include services rendered in the instant appeal, and as so modified the order is affirmed,, without costs and without disbursements. Upon the present record, considering all the facts and circumstance the award of counsel fees was excessive and should be reduced to the extent indicated herein. Concur — Markewich, J. P., Kupferman, Lupiano, Steuer and Capozzoli, JJ.